DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 5 – 8 have been fully considered.  
Regarding applicant’s remarks on page 5 of the status of the claims, cancellation of claim 10 is acknowledged. Addition of claim 20 and 21 are acknowledged and support for the claims is found in Figure 5 of the drawings. 
Regarding the claim interpretation section on page 5, applicants amendments of a “sensor element” to “sensor”, “positioning element” to “positioning structure” and “travel unit” to “wheels”, is acknowledged and do provide structural support for the function outlined in the claims. Therefore, the 112(f) interpretation is withdrawn. 
Applicant discusses weighing device, printing device, and registration unit on page 5, however, examiner believes applicant made a typographical error as the three units described are not found in the claims.
Regarding the rejection under 35 U.S.C. 112(a) on page 18, applicants arguments are acknowledged and the claims and specification recite the algorithm with enough detail that one of ordinary skill in the art would understand how applicant plans to obtain cardiovascular 
Regarding the rejection 35 U.S.C. 103, applicant’s remarks on pages 19 – 22 are in relation to the prior art not teaching the amended claims. Applicant’s remarks are fully considered but they are ultimately not effective to overcome the art of record and are moot in light of new art. 
Regarding the rejection 35 U.S.C. 103, applicant’s remarks on pages 6 – 7 are in relation to the prior art not teaching the amended claims. Applicant’s remarks are fully considered but they are ultimately not effective to overcome the art of record. Applicant explains that “Sebring does not disclose or suggest an arcuate frame connected to a position structure via a strut-like support.” However, Sebring teaches the arcuate frame connected to the strut like support as exemplified in Figure 6B below with explanations. 

    PNG
    media_image1.png
    711
    957
    media_image1.png
    Greyscale

 However, the support structure, the inter-locking mechanism of the arcuate frame, and removal of the support structure such that the arcuate frame stays in place, is not adequately reflected in the claim language such that one of ordinary skill in the art can discern the difference between applicants invention and the prior art. Claiming of applicants invention as explained in the specifications and figures 3 – 5  could potentially render applicant’s invention as un-obvious and un-anticipated over the prior art presented. 
Claim Objections
Claim 19 is objected to because of the term “apparatus” was not struck out as was done in pervious amended claims.  Examiner assumes a typographical error but appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 – 10, 11 –13 and 16 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sebring et al. (US 20180207794).
Regarding claim 7, Sebring teaches a medical imaging apparatus (Paragraph 4: “an imaging device” and Figure 6B (reproduced below for clarity) comprising: 
a medical image data acquisition scanner (Figure 6B – Part 303 and Paragraph 73: “imaging system 303”) comprising a housing wall that surrounds a patient receiving zone (Figure 6B – Part 303 and Paragraph 62: “device 303 having a generally O-shaped gantry [housing wall] 40”); and 
a sensor arrangement (Figure 6B – Parts 621, 622, 623, 651, 305, 311, and 111 and Paragraph 78: “A support arm 621 for an optical sensor device 311 (e.g., multi-camera array) of a motion tracking system 305 may be located on the mounting apparatus 601” ) configured for removable placement in said patient receiving zone (Figure 6B – Part 311 and Paragraph 78: “A support arm 621 for an optical sensor device 311…of a motion tracking system 305 may be located on the mounting apparatus 601. The support arm 621 may be mounted to the support member 607, and may be attached to the bracket member 651 as shown in FIGS. 6A-6B” – it is known to one having ordinary skill in the art that if as the support arm is removable off of the mounting apparatus, the sensing device attached to the support art is also removable off of the mounting apparatus and thus out of the patient receiving zone. Furthermore as the sensing device is also mounted to movable mounting apparatus 601, the sensing device is removable into and out of the patient zone by virtue of being mounted to a movable apparatus which makes the sensing device “configured” to be moved as it can be moved), the sensor arrangement comprising a sensor (Paragraph 78: “optical sensor device 311”) supported on a support that is configured to position said sensor  relative to the medical image data scanner so that said sensor detects movement of a patient situated in the medical imaging data scanner (Paragraph 78: “A support arm 621 [support apparatus] for an optical sensor device 311 of a motion tracking system 305 [movement detection] may be located on the mounting apparatus 601” ), wherein the support apparatus includes: 
a positioning structure that is configured to position the support apparatus relative to the medical image data scanner (Paragraph 75: “In embodiments, the foot sections 609, 610 and support arms 605a, 605b [positioning structure 601 with support arms 605a and b] on either side of the mounting apparatus 601 may not be connected to one another except at the top of the mounting apparatus 601…This may enable the mounting apparatus 601 to be positioned over a patient table 660 such that the mounting apparatus 601 may at least partially straddle the patient table 660, such as shown in FIGS. 6A and 6B” – It shown in Figure 6B that positioning the device over the patient table places the apparatus relative to the scanner), 
a strut-like support (Figure 6B – Part 622) having a first end and a second end opposite to the first end, the first end being connected to the positioning structure (see reproduction of Figure 6B with explanations and the first and second ends highlighted with orange and green circles, respectively), and
an arcuate frame (Paragraph 72: “The support member 607 may be a curved rail” and Figure 6 B – Frame 607) connected to the second end of the strut-like support, wherein the sensor is removably mountable to the arcuate frame.(Paragraph 78: “A support arm 621 for an optical sensor device 311 (e.g., multi-camera array) of a motion tracking system 305 may be located on the mounting apparatus 601. The support arm 621 may be mounted to the support member 607 [“arcuate frame], and may be attached to the bracket member 651 as shown in FIGS. 6A-6B” (emphasis added) – Based on Fig. 6B and the explanation above, the sensors (311) are attached to the support arm. As the support arm may or may not be attached, if the support arm which holds the sensors is not mounted to the arcuate frame, then the sensors are therefore also not mounted to the frame and therefore, are “removabley mountable”).

    PNG
    media_image2.png
    580
    828
    media_image2.png
    Greyscale

Reproduction of Figure 6B (Sebring) with Annotations

Regarding claim 8, Sebring teaches that the medical imaging data scanner is a magnetic resonance scanner (Paragraph 31: “In other embodiments, the imaging device 303 may comprise one or more of… a magnetic resonance (MR) imaging device” and Paragraph 62: “In some embodiments, a mobile shuttle 330 may be used for mounting one or more robotic arms 301 proximate to…imaging devices utilizing different imaging modalities (e.g., MRI, PET, SPECT, ultrasound, etc.)”).
(Paragraph 72: “The mounting apparatus [support apparatus] 601 may be a mobile apparatus (i.e., a cart or shuttle)” and Figure 6B – Part 601).
Regarding claim 11, Sebring teaches a shape adapted to said housing wall, so that said arcuate frame is configured to be situated adjacent to said housing wall in said patient receiving zone (The broadest reasonable interpretation of the term adjacent is “near to”. Figure 6B depicts the frame near to the housing wall such that the frame is over the patient and hence in the patient receiving zone – additionally the arcuate frame is part of mobile cart 601 which permits it to be situated adjacent (“near to”) to the housing wall.). 
Regarding claim 12, Sebring teaches said positioning structure of said sensor arrangement is situated at said housing wall (Paragraph 72: “The mounting apparatus [mounting apparatus] 601 may be a mobile apparatus (i.e., a cart or shuttle)” and Figure 6B – Part 601) – it is known to one of ordinary skill in the art that if the mounting apparatus, is movable, the positioning structure that is a part of the apparatus is also movable and therefore it can be situated at the housing wall. Furthermore, it can be seen from the reproduction of Figure 6B that the positioning structure with the removal of portion 311 or a larger gantry, can be moved to touch the housing wall).
Regarding claim 13, Sebring teaches positioning structure has an L-shape (Figure 6B – Part 605a and 605b and paragraph 72: “support arms 605a, 605b extending upwards from the base portion 602” – It can be seen from the reproduced figure 6B above that the positioning structure arms 605(a) and (b) have a bent “L” shape resembling and italicized “L”).
(Paragraph 78: “A support arm 621 for an optical sensor device 311 of a motion tracking system 305”). 
Regarding claim 17, Sebring teaches said strut-like support has an adjustable length (Paragraph 78: “support arm 621 incudes a plurality (e.g., two) rigid segments 622 [strut-like support] connected by joint(s) 623 (e.g., ball joints)...The support arm 621 may also be folded into compact configuration for ease of transport of the mounting apparatus 601” – It is known to one having ordinary skill that if length changes when folded.) 
Regarding claim 18, Sebring teaches said positioning structure is a part of said strut-like support (Figure 6B – Part 622: The reproduced Figure 6B depicts a strut like support 622 connected to positioning structure 601).
Regarding claim 19, Sebring teaches said support comprises one or more wheels that are configured to make said support mobile (Figure 6B – Part 603 and Paragraph 74: “Wheels 603”).
Regarding claim 20, Sebring teaches the positioning structure includes an elongated member (Figure 6B depicting elongated members 605(a) and (b)).
Regarding claim 21, Sebring teaches the shape of the arcuate frame corresponds to an interior surface of the housing wall (Paragraph 72: “The support member 607 may be a curved rail” and Figure 6B showing frame 607 is curved and the interior surface of the housing 303 is also curved. The broadest reasonable interpretation of the term “correspond” is “have a close similarity”. Therefore the interior surfaces correspond to each other because they are both curved in nature) so that the arcuate frame is insertable within the patient receiving zone (Figure 6B showing that the patient receiving zone is the zone containing the patient bed and the frame over the patient receiving bed. Additionally Paragraph 72: “The mounting apparatus [support apparatus] 601 may be a mobile apparatus (i.e., a cart or shuttle)” and Figure 6B – Wheels 603 – it is known to one having ordinary skill in the art that a mobile apparatus with wheels can be inserted or removed from the patient receiving zone and therefore the arcuate frame, which is part of the support apparatus 601, is insertable within the patient receiving zone). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sebring (US20180207794) as applied to claim 1 and claim 12 and in view of Zuckier (US20070019787). 
Regarding claim 14, Sebring teaches an arcuate frame with sensors mounted on top of the frame and adjacent to the housing wall (Paragraph 72: “The support member 607 may be a curved rail” and Figure 6B – Part 607). 
Sebring does not teach both the frame and sensor interlocked to a housing wall. 
However, Zuckier, in the same field of medical imaging devices with mounted sensors, teaches at least one of [a] frame and sensor (Paragraph 27: “The visual camera”) is interlocked to said housing wall (Paragraph 27: “This camera can ...be attached to the gamma camera gantry [imaging system housing]” – The configuration additionally shows a frame in combination with a visual camera which is mounted on or interlocked with the housing, as in Figure 2 (reproduced below for clarity)). It would have been obvious to one having ordinary skill in the art, before the effective filling date, to modify the arcuate frame and sensor arrangement of Sebring with the teachings of Zuckier such that the arcuate frame and sensor arrangement can be placed “over...the patient…”to expose the patient to the field of view of the gantry-mounted... camera” (Zuckier – Paragraph 27). 

    PNG
    media_image3.png
    388
    758
    media_image3.png
    Greyscale

Reproduction of Figure 2 (Zuckier) with Annotations
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sebring et al. (US20180207794) as applied to claim 1 and claim 12 and in view of a different embodiment of  Sebring. 
Regarding claim 15, the embodiment of Sebring (henceforth called embodiment A) used in claim 7 and 12 (Figure 6B) teaches a patient bed with the mounting apparatus situated over the patient bed (Paragraph 73: “The mounting apparatus 601 may be positioned adjacent to a patient table” and Figure 6B showing the mounting apparatus over the patient bed). However, embodiment A does not teach the positioning member situated on the housing wall. However, a different embodiment Sebring (Figures 1A – 1D) (henceforth called embodiment B) teaches a medical image data scanner comprises a patient bed having a support surface adapted to receive a patient thereon (Paragraph 32: “the patient support 60 (e.g., surgical table)”), and wherein said positioning is situated on the housing wall opposite to said support surface (Figure 1A – 1D depicts a different embodiment with a support apparatus attached to the housing wall and opposite to the patient receiving table (reproduced below for clarity)). It would have been obvious to one having ordinary skill in the art, before the effective filling date, to incorporate the 

    PNG
    media_image4.png
    755
    777
    media_image4.png
    Greyscale

Reproduction of Figure 1B (Sebring) with Annotations (Embodiment B)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793